Title: James Madison to Tench Ringgold, 24 October 1831
From: Madison, James
To: Ringgold, Tench


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr
                                
                                ocr. 24 -31
                            
                        
                        On the rect. of your obliging letter of the 23d. Ult. I requested a Friend at our University, to examine the
                            letters deposited there by the grandson of R. H Lee. The answer informs me that in the Mass of deposited letters there are
                            a number from Mr. Pendleton, but that a search into them had met with none on the Fedl Judiciary, nor any of a later date
                            yn. the year 1785. Supposing it possible however, as the papers had not been assorted, and many not endorsed, that the
                            search tho’ made with some care might have failed on that acct. my friend says that if Mr. Lee has any recollection of a
                            letter such as that referred to, on the subject of the Fedl Judiciary, being among the papers, he will overhaul them again
                            more leisurely & carefully, until he can lay his hands upon it. May I trouble you again, so far as to learn from
                            Mr L. when it can be done without inconvenience whether he has any recollection of such a letter [as?] that in question.
                            It must have been written, whilst the Judicial Bill was depending in the Se[nate] of the U. S. Perhaps the whole of Mr. P.’s letters migh[t] not have been sent to the university, and that amo[ng]  a
                            selected few retained, may be found the letter sought for. Pardon Sir this duplicate tax on your goodness, & be
                            assured of my esteem & good wis[hes]
                        
                            
                                J M
                            
                        
                    